OPINION — AG — ** CONSTRUCTION — SCHOOL BUILDING ** THE APPROPRIATION OF $12,000.00 THAT WAS MADE FOR THE CONSTRUCTION OF SEPARATE SCHOOL BUILDINGS IN THE INDEPENDENT SCHOOL DISTRICT YOU REFER TO AND THAT WAS FINANCED BY A ONE MILL LEVY AS AUTHORIZED BY ARTICLE X, SECTION 1 AS AMENDED, MAY BE CANCELLED OR REVOKED BY THE COUNTY EXCISE BOARD AND THAT A SUPPLEMENTAL OR ADDITIONAL APPROPRIATION, FOR THE SAME AMOUNT, CAN BE MADE BY THE COUNTY EXCISE BOARD BY FOLLOWING THE PROCEDURE PRESCRIBED BY 68 Ohio St. 292 [68-292] FOR DEPENDENT SEPARATE SCHOOLS FOR THE CONSTRUCTION OF BUILDING IN DEPENDENT SCHOOL DISTRICT. (MILL LEVY) CITE: ARTICLE X, SECTION 10, 68 Ohio St. 292 [68-292] (J. H. JOHNSON)